 


109 HR 3563 IH: National Forest Roadless Area Conservation Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3563 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Inslee (for himself, Mr. Boehlert, Mr. Rahall, Mr. Shays, Mr. Wu, Mrs. Johnson of Connecticut, Mr. George Miller of California, Mr. Brown of Ohio, Mr. Leach, Mr. Payne, Ms. Baldwin, Mr. McDermott, Ms. Lee, Mr. Pallone, Mr. Honda, Mr. Nadler, Mr. Smith of Washington, Mr. Case, Ms. Hooley, Mr. Kildee, Mr. Van Hollen, Mr. Grijalva, Mr. Serrano, Mr. Smith of New Jersey, Mr. Frank of Massachusetts, Mr. Farr, Mr. Kind, Mr. Boucher, Mr. Moran of Virginia, Mr. Stark, Ms. DeGette, Mr. Sanders, Mr. Miller of North Carolina, Mr. Blumenauer, Mr. Costello, Mr. Owens, Ms. DeLauro, Mr. Cummings, Mrs. Davis of California, Mr. Moore of Kansas, Mr. Hastings of Florida, Mr. Lantos, Mr. Dingell, Mrs. McCarthy, Mr. Waxman, Mr. Engel, Mr. Lynch, Ms. Harman, Mr. Hinchey, Mr. Rangel, Mr. Doggett, Mr. Michaud, Mr. Kirk, Mr. Gutierrez, Mr. Markey, Mr. Wexler, Mrs. Napolitano, Ms. Schakowsky, Mr. McGovern, Mr. Larson of Connecticut, Ms. Schwartz of Pennsylvania, Mr. Holt, Ms. Kilpatrick of Michigan, Mr. Sabo, Mr. Sherman, Mr. Langevin, Mr. Doyle, Mr. Menendez, Mr. Spratt, Mr. Butterfield, Mr. Rothman, Mr. Weiner, Mr. Filner, Mr. Allen, Mr. Price of North Carolina, Mr. Towns, Mr. Tierney, Mrs. Maloney, Ms. McCollum of Minnesota, Mr. Johnson of Illinois, Ms. Corrine Brown of Florida, Ms. Berkley, Mr. Ramstad, Mrs. Capps, Mr. Fattah, Mr. Cooper, Mr. Kucinich, Mr. DeFazio, Mr. Lewis of Georgia, Mr. Schiff, Mr. Carnahan, Mr. Cardin, Mr. Kennedy of Rhode Island, Mr. Clyburn, Mr. Chandler, Ms. Solis, Mr. Gene Green of Texas, Ms. Slaughter, Mr. Clay, Mr. Reyes, Mr. Larsen of Washington, Mr. Brady of Pennsylvania, Mr. Olver, Mr. Levin, Mr. Andrews, Mr. Berman, Mrs. Tauscher, Ms. Eddie Bernice Johnson of Texas, Mr. Snyder, Mr. Scott of Virginia, Mr. Neal of Massachusetts, Mr. McNulty, Ms. Eshoo, Mrs. Jones of Ohio, Ms. Norton, Ms. Woolsey, Ms. Millender-McDonald, Mr. Evans, Mr. Strickland, Mr. Crowley, Ms. Loretta Sanchez of California, Mr. Ryan of Ohio, Mr. Meek of Florida, Ms. Jackson-Lee of Texas, Mr. Ferguson, Mr. Ackerman, Mr. Pastor, Mr. Conyers, Mr. Ford, Mr. Becerra, Ms. Linda T. Sánchez of California, Ms. Matsui, Mr. Watt, Mr. Cleaver, Ms. Zoe Lofgren of California, Mr. Rush, Mr. Meehan, Ms. Pelosi, Ms. Carson, Ms. Kaptur, Ms. Roybal-Allard, Mr. Israel, Mrs. Lowey, and Ms. Waters) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To protect inventoried roadless areas in the National Forest System. 
 
 
1.Short titleThis Act may be cited as the National Forest Roadless Area Conservation Act. 
2.National forest inventoried roadless areas 
(a)Identification of inventoried roadless areasThe inventoried roadless areas within the National Forest System set forth in the maps contained in the Forest Service Roadless Area Conservation, Final Environmental Impact Statement, Volume 2, dated November 2000, shall be known and identified as National Forest Inventoried Roadless Areas. The Forest Service may modify such maps for the sole purpose of improving their accuracy or inclusiveness. Any substantial modification of such maps shall be made through the national forest management planning process and documented in an environmental impact statement. 
(b)Management and protectionThe Secretary of Agriculture shall manage the National Forest Inventoried Roadless Areas identified in subsection (a) to maintain the roadless character and values of the areas in accordance with the final rule and record of decision published in the Federal Register on January 12, 2001 (66 Fed. Reg. 3244 et seq.). 
 
